Appellate Case: 21-5053     Document: 010110673295       Date Filed: 04/20/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 20, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-5053
                                                    (D.C. No. 4:20-CR-00132-JFH-1)
  DOMINIQUE LARON MORGAN,                                     (N.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, EBEL, and KELLY, Circuit Judges.**
                   _________________________________

       Mr. Morgan pled guilty to coercion and enticement of a minor to engage in

 sexual activity, 18 U.S.C. § 2422(b), and possession of a firearm in furtherance of a

 drug trafficking crime, 18 U.S.C. § 924(c)(1)(A). He challenges the procedural

 reasonableness of his 300-month sentence arguing that the district court relied on

 erroneous facts and improperly applied a five-level enhancement under U.S.S.G.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 21-5053     Document: 010110673295       Date Filed: 04/20/2022    Page: 2



 § 4B1.5(b)(1). Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C.

 § 3742(a), we affirm.

                                       Background

       Mr. Morgan first contacted A.W., a 16-year-old girl, on Facebook on April 10,

 2020. Six days later, A.W. ran away from home and went to live with Mr. Morgan

 and his co-defendants. The next day, Mr. Morgan’s co-defendant helped A.W. set up

 an account on SkiptheGames.eu advertising A.W. as a prostitute, with nude and

 partially nude photos of A.W. Supp. R. 13–14. The website allows “customers” to

 find prostitutes and includes information about services performed.

       Between April 16 and April 20, 2020, A.W. had seven dates.1 During her first

 date, Mr. Morgan was in another room. A.W. gave Mr. Morgan the money she

 received from that date. Mr. Morgan provided A.W. marijuana, she remained “on

 drugs the whole time,” she was with him, and A.W. sold marijuana for Mr. Morgan.

 Supp. R. 19. Mr. Morgan also had unprotected sex with A.W. during this period.

       On April 20, 2020, A.W. scheduled a date with Detective Brendan Burke, who

 was investigating the case. With Mr. Morgan in the car, his codefendant drove A.W.

 to a hotel for the date. Supp. R. 17–18. A.W. did not know if Mr. Morgan stayed in

 the parking lot during the date.

       During an initial interview in the hotel room, A.W. lied to Officer Burke to

 protect Mr. Morgan. At a later point, A.W. had a forensic interview. However, when



       1
           In this context, a “date” is a meeting between a prostitute and a customer.
                                             2
Appellate Case: 21-5053    Document: 010110673295        Date Filed: 04/20/2022    Page: 3



 asked (before a grand jury) about the forensic interview, A.W. noted that the

 interviewer got several of her life events mixed up.

       Several messages between A.W. and Mr. Morgan were also recovered by

 Officer Burke. At one point, Mr. Morgan messaged A.W.: “We got some mfs

 coming thru ND you might have to play a role like you Gina’s girl or something.”

 Supp. R. 48. Additionally, Mr. Morgan told A.W. that she might have to sleep with

 them. At another point, A.W. messaged Mr. Morgan that she was trying to get

 customers, to which he replied, “You will.”

       Mr. Morgan was indicted on seven counts. Count 3 alleged that Mr. Morgan

 “knowingly possessed a firearm . . . in furtherance [of] a drug trafficking crime,” in

 violation of 18 U.S.C. § 924(c)(1)(A). Count 5 alleged that Mr. Morgan “knowingly

 attempt[ed] to persuade, induce, coerce, and entice an individual who had not

 attained the age of eighteen years to engage in any sexual activity for which any

 person can be charged with a criminal offense,” in violation of 18 U.S.C. § 2422(b).

 In March 2021, Mr. Morgan pled guilty to Counts 3 and 5. In his guilty plea, Mr.

 Morgan admitted that “from April 10, 2020 until April 20, 2020, . . . I used a mobile

 phone and the internet to entice a minor, A.W., to engage in prostitution.”

       Mr. Morgan made two objections to the PSR. First, he objected to the

 accuracy of the factual statements in paragraph 12 of the PSR, which read:

             She gave all the money she earned to Morgan. When A.W. was
       engaged in commercial sex acts, Morgan was either present in a
       separate bedroom, in a nearby room, or in the parking lot. During this
       same time period, Morgan engaged in sexual intercourse with A.W. on
       multiple occasions. Morgan also provided A.W. with marijuana.

                                            3
Appellate Case: 21-5053     Document: 010110673295        Date Filed: 04/20/2022     Page: 4




       Mr. Morgan also objected to the application of a five-level enhancement

 pursuant to U.S.S.G. § 4B1.5(b)(1) because there were not facts sufficient to support

 the conclusion that there were “multiple occurrences of prohibited sexual conduct.”

       The district court found “that the information contained in paragraph 12 of the

 presentence investigation report is supported by the evidence in this case and it is

 accurately stated.” The court also found that A.W.’s grand jury testimony

 established six or seven occasions where Mr. Morgan enticed A.W. to engage in

 sexual activity and that this justified the five-level enhancement. The court then

 calculated an offense level of 35 and a criminal history category of IV. This resulted

 in a guideline range of 235–293 months for Count 5 and 60 months to run

 consecutively for Count 3. After reviewing the 18 U.S.C. § 3553(a) factors, the court

 concluded that a variance was not warranted. Consequently, the court imposed a

 prison term of 240 months on Count 5 and 60 months on Count 3, to run

 consecutively, for a total sentence of 300 months’ imprisonment. The court also

 imposed a supervised release term of twenty years.

                                        Discussion

       We review a challenge to the procedural reasonableness of a criminal sentence

 for an abuse of discretion. United States v. Bellamy, 925 F.3d 1180, 1184–85 (10th

 Cir. 2019). In assessing how a sentence is calculated, this court reviews factual

 findings for clear error. Id. at 1185. “A finding is clearly erroneous ‘only if [it] is

 without factual support in the record or if, after reviewing all the evidence, we are

                                             4
Appellate Case: 21-5053     Document: 010110673295         Date Filed: 04/20/2022     Page: 5



 left with a definite and firm conviction that a mistake has been made.’” United States

 v. Shippley, 690 F.3d 1192, 1199 (10th Cir. 2012) (alteration in original) (quoting

 United States v. Mullins, 613 F.3d 1273, 1292 (10th Cir. 2010)). On clear error

 review, this court accepts the district court’s reasonable inferences. United States v.

 Cash, 733 F.3d 1264, 1273 (10th Cir. 2013). A district court’s credibility

 determination “that is not contradicted by extrinsic evidence, . . . if not internally

 inconsistent, can virtually never be clear error.” Anderson v. City of Bessemer City,

 470 U.S. 564, 575 (1985).

    A.      The district court did not clearly err by adopting paragraph 12 of the PSR.

         Mr. Morgan challenges the district court’s findings that: (1) A.W. gave all the

 money she earned to Mr. Morgan; and (2) when A.W. was engaged in commercial

 sex acts, Mr. Morgan was present or nearby. A.W. testified that after her initial date,

 she gave all the money to Mr. Morgan. And Officer Burke testified that based on his

 interview of A.W., the money A.W. kept was for food or rent, which A.W. testified

 she paid to Mr. Morgan. The district court’s inference that all the money A.W.

 earned went to Mr. Morgan was reasonable. See Cash, 733 F.3d at 1273.

         As to the second point, Mr. Morgan argues the evidence only supports one

 incident “[w]hen A.W. was engaged in commercial sexual acts, [where] Morgan was

 either present in a separate bedroom, in a nearby room, or in the parking lot.” We

 disagree. To be sure, A.W. testified that Mr. Morgan was in the room on her initial

 date, and that she did not know if Mr. Morgan was outside the hotel during her date

 with Officer Burke. But the record fully supports the reasonable inference that Mr.

                                              5
Appellate Case: 21-5053     Document: 010110673295         Date Filed: 04/20/2022      Page: 6



 Morgan was nearby during A.W.’s dates. Mr. Morgan exercised significant control

 over A.W., and A.W. was reliant on Mr. Morgan for transportation. The inference

 that he was in close proximity to A.W. during A.W.’s dates is not clearly erroneous.

 See United States v. McClatchey, 316 F.3d 1122, 1129 (10th Cir. 2003).

         Regardless, the claimed factual errors are harmless. Harmless error is error

 “which did not affect the district court’s selection of the sentence imposed.” United

 States v. Warren, 22 F.4th 917, 929 (10th Cir. 2022) (quoting United States v.

 Montgomery, 439 F.3d 1260, 1263 (10th Cir. 2006)). As discussed below,

 application of U.S.S.G. § 4B1.5(b)(1) requires multiple violations of 18 U.S.C.

 § 2422(b) or § 1591. Neither Mr. Morgan’s location, nor the proportion of A.W.’s

 earnings that he received, are elements of either statute. See 18 U.S.C.

 §§ 1591(a)(1), 2422(b).

    B.      The district court did not clearly err in applying the five-level enhancement
            under U.S.S.G. § 4B1.5(b)(1).

         Mr. Morgan also challenges the district court’s application of a five-level

 enhancement under U.S.S.G. § 4B1.5(b)(1). Under § 4B1.5(b)(1), Mr. Morgan must

 have engaged in “prohibited sexual conduct [] on at least two separate occasions.”

 U.S.S.G. § 4B1.5 cmt. n.4(B)(i). Prohibited sexual conduct includes “any offense

 described in 18 U.S.C. § 2426(b)(1)(A) or (B).” Id. cmt. n.4(A). This includes

 offenses under 18 U.S.C. § 2422(b) and § 1591. 18 U.S.C. § 2426(b)(1)(A). Section

 2422(b) provides that anyone who uses interstate commerce to persuade, induce,

 entice, or coerce a minor “to engage in prostitution or any sexual activity for which

                                              6
Appellate Case: 21-5053       Document: 010110673295        Date Filed: 04/20/2022   Page: 7



 any person can be charged with a criminal offense.” And § 1591(a)(1) provides that

 “[w]hoever knowingly . . . recruits, entices, harbors, transports, provides, obtains,

 advertises, maintains, patronizes, or solicits by any means a person . . . [who] has not

 attained the age of 18 years and will be caused to engage in a commercial sex act,” is

 liable.

           Mr. Morgan argues that there is insufficient evidence to support that he: (1)

 “coerced A.W. to perform commercial sex acts on multiple occasions”; and (2)

 “received a financial benefit from A.W.’s commercial sex acts on multiple

 occasions.” Given the number of dates and how the operation worked, the evidence

 supports the district court’s conclusion that Mr. Morgan, at the very least, enticed

 A.W. to perform commercial sexual acts on multiple occasions. As it is immaterial

 whether Mr. Morgan derived a financial benefit from those acts, the court did not

 erroneously apply the five-level enhancement.

           Mr. Morgan pled guilty to one count of violating § 2422(b), but contends that

 only one violation occurred when he messaged A.W.: “you might have to sleep with

 them tonight.” But this ignores his prediction that she might have to entertain other

 customers or his assurance that she would successfully attract new customers.

           More to the point, Mr. Morgan and his codefendants taught A.W. how to use

 the website, price dates, and book hotel rooms. Mr. Morgan helped A.W. travel to

 dates. He gave her marijuana, and A.W. stayed in his apartment. Even if Mr.

 Morgan’s actions were not coercive, he enticed and advertised A.W.’s commercial

 sexual acts, and he helped transport and house her while she scheduled and attended

                                               7
Appellate Case: 21-5053      Document: 010110673295       Date Filed: 04/20/2022   Page: 8



 dates. The district court’s finding that Mr. Morgan violated § 2422(b) multiple times

 is not clearly erroneous.

       Mr. Morgan also argues that although he received payment for A.W.’s first

 date, there is no evidence that he received subsequent financial benefits. Even if only

 part of the money A.W. earned as a prostitute went to Mr. Morgan and his co-

 defendants to further the enterprise, the district court could reasonably conclude that

 Mr. Morgan financially benefited from A.W.’s multiple commercial sexual acts.

 Regardless, any error on this point was harmless. See Warren, 22 F.4th at 929.

 Neither statute requires the offender to financially benefit from his actions. See 18

 U.S.C. §§ 1591(a)(1), 2422(b). The district court did not erroneously apply the five-

 level enhancement.

              AFFIRMED.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                            8